Case 2:20-cv-07798-DDP-SK Document 9 Filed 09/08/20 Page 1 of 3 Page ID #:38




  1 KENDALL BRILL & KELLY LLP
    Bert H. Deixler (70614)
  2  bdeixler@kbkfirm.com
    Nicholas F. Daum (236155)
  3  ndaum@kbkfirm.com
    10100 Santa Monica Blvd., Suite 1725
  4 Los Angeles, California 90067
    Telephone: 310.556.2700
  5 Facsimile: 310.556.2705

  6 Attorneys for Plaintiff The Regents of the
      University of California
  7

  8                          UNITED STATES DISTRICT COURT
  9           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10

 11
    THE REGENTS OF THE                           Case No. 2:20-cv-07798
 12 UNIVERSITY OF CALIFORNIA, ON
    BEHALF OF THE DEPARTMENT OF                  NOTICE OF VOLUNTARY
 13 INTERCOLLEGIATE ATHLETICS                    DISMISSAL (F.R.C.P. 41(a)(1)(A)(i))
    ON ITS LOS ANGELES CAMPUS,
                                                 TO PURSUE STATE COURT
 14                                              ACTION
                    Plaintiff,
 15
              v.
 16
      UNDER ARMOUR, INC.,
 17
                    Defendant.
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      603258035.1                              1
                                 NOTICE OF VOLUNTARY DISMISSAL
Case 2:20-cv-07798-DDP-SK Document 9 Filed 09/08/20 Page 2 of 3 Page ID #:39




  1           TO THE COURT, ALL PARTIES, AND THEIR COUNSEL:
  2           Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
  3 Plaintiff The Regents of the University of California, on behalf of the Department of

  4 Intercollegiate Athletics on its Los Angeles Campus voluntarily dismisses this

  5 lawsuit, solely for jurisdictional reasons while pursuing an action in California state

  6 court. Such dismissal shall be without prejudice.

  7

  8 DATED: September 8, 2020               KENDALL BRILL & KELLY LLP
  9

 10

 11

 12                                        By:         /s/ Bert H. Deixler
 13                                              Bert H. Deixler (70614)
                                                  bdeixler@kbkfirm.com
 14                                              Nicholas F. Daum (236155)
                                                  ndaum@kbkfirm.com
 15
                                                 10100 Santa Monica Blvd., Suite 1725
 16                                              Los Angeles, California 90067
                                                 Telephone: 310.556.2700
 17
                                                 Facsimile: 310.556.2705
 18
                                                 Attorneys for Plaintiff The Regents of the
 19
                                                 University of California, on behalf of the
 20                                              Department of Intercollegiate Athletics on
                                                 its Los Angeles Campus
 21

 22

 23

 24

 25

 26

 27

 28
      603258035.1                            2
                               NOTICE OF VOLUNTARY DISMISSAL
Case 2:20-cv-07798-DDP-SK Document 9 Filed 09/08/20 Page 3 of 3 Page ID #:40



                                          PROOF OF SERVICE
  1
      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
  2
          At the time of service, I was over 18 years of age and not a party to this action. I am
  3 employed in the County of Los Angeles, State of California. My business address is 10100 Santa
    Monica Blvd., Suite 1725, Los Angeles, CA 90067.
  4
          On September 8, 2020, I served true copies of the following document(s) described as
  5 NOTICE OF VOLUNTARY DISMISSAL (F.R.C.P. 41(a)(1)(A)(i)) TO
    PURSUE STATE COURT ACTION on the interested parties in this action as follows:
  6
                                        CT Corp.
  7                                     818 West 7th St., Ste 930
                                        Los Angeles, CA 90017
  8
            BY MAIL: I enclosed the document(s) in a sealed envelope addressed to each interested
  9 party at the address indicated above or on the attached service list. I placed each such envelope
    for collection and mailing, following our ordinary business practices. I am readily familiar with
 10 Kendall Brill & Kelly LLP's practice for collecting and processing correspondence for mailing.
    On the same day that the correspondence is placed for collection and mailing, it is deposited in the
 11 ordinary course of business with the United States Postal Service, in a sealed envelope with
    postage fully prepaid.
 12
            I declare under penalty of perjury under the laws of the United States of America that the
 13 foregoing is true and correct and that I am employed in the office of a member of the bar of this
    Court at whose direction the service was made.
 14
            Executed on September 8, 2020, at Los Angeles, California.
 15

 16

 17

 18                                                    Patricia S. Perelló

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      603258035.1                                     3
                                 NOTICE OF VOLUNTARY DISMISSAL
